Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-3, 6-11, 13-17, 19-20 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  As per claim 1, the prior art on record fails to teach a network slice management method comprising: receiving, by a first management unit, a network slice management request, wherein the network slice management request carries instance information or indication information of a transport network manager, and the indication information is used to determine the instance information of the transport network manager, sending, by the first management unit, a transmission management request to a corresponding transport network manager based on the instance information of the transport network manager, wherein the transmission management request is used to deploy a transmission network, wherein the indication information of the transport network manager comprises: tenant information, a network slice type, a service type, location information, and a bandwidth, wherein the indication information of the transport network manager further includes indication information of a network slice template, wherein the indication information of the network slice template is used to obtain the network slice template, and, the network slice template includes the instance information of the transport network manager and the indication information of the network slice template includes network slice requirement information including network splice type, latency, coverage, and quantity of users in combination with all the elements in the claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
	Claims 9 and 15 are allowed for similar reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444